Case 1:20-cv-04944-GBD Document 21-1 Filed 08/27/20 Page 1 of 3




       Exhibit A
Case 1:20-cv-04944-GBD Document 21-1 Filed 08/27/20 Page 2 of 3
Case 1:20-cv-04944-GBD Document          21-1Inc. (IDEX)
                         Gary Sons - Ideanomics,  Filed      08/27/20 Page 3 of 3
                                                         Transactions
                                        Class Period 03/20/20 - 06/25/20

                                 Date   Transaction Type     Shares         Share Price

                             06/25/20   Purchase           700             $2.6300
                             06/25/20   Purchase           2,360           $2.6250
                             06/25/20   Purchase           121,780         $2.6600
                             06/25/20   Purchase           137,473         $2.6500
                             06/25/20   Purchase           100             $2.6450
                             06/25/20   Purchase           37,587          $2.6700
                             06/25/20   Purchase           50,000          $2.6900
                             07/02/20   Purchase           4,234           $1.5100
                             07/02/20   Purchase           27,206          $1.5200
                             07/02/20   Purchase           285,473         $1.5300
                             07/02/20   Purchase           15,400          $1.5298
                             07/02/20   Purchase           200             $1.5290
                             07/02/20   Purchase           200             $1.5275
                             07/02/20   Purchase           17,287          $1.5250
                             07/02/20   Sell               9,845           $1.6600
                             07/02/20   Sell               39,351          $1.6500
                             07/02/20   Sell               300,804         $1.6000
                             07/07/20   Sell               5,000           $1.2900
                             07/07/20   Sell               16,000          $1.2850
                             07/07/20   Sell               2,300           $1.2825
                             07/07/20   Sell               500             $1.2810
                             07/07/20   Sell               205,401         $1.2800
                             07/07/20   Sell               120,799         $1.2700
